             Case 1:19-cv-05354-LGS Document 99 Filed 08/27/20 Page 1 of 1




                                                                                                       DC Office
                                                                          1775 Pennsylvania Ave. NW, Suite 1000
                                                                                          Washington, DC 20006
                                                                                     Direct Phone: 202.677.4908
                                                                                        Direct Fax: 202.677.4909
                                                                               Email: Richard.Oparil@AGG.com

                                           August 26, 2020



By ECF

Hon. Lorna G. Schofield
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:      Natural Alternatives International, Inc. v. Bactolac Pharmaceutical, Inc., et al.,
                 No. 1:19-cv-05354(LGS)

Dear Judge Schofield:

        This letter is submitted by counsel for plaintiff, Natural Alternatives International, Inc.
(“NAI”). The parties are required to submit a joint status letter to the Court today regarding the
status of discovery. I would respectfully request that the Court extend that deadline to Monday,
August 31, 2020. My mother died after a brief illness and in-home hospice care at my home in
Washington. We had to arrange for her transportation and burial in Syracuse, NY. I am requesting
the brief extension to consult with NAI regarding the status of its document search.

       I can generally report that the parties have been moving forward with discovery and that
defendant, Bactolac Pharmaceutical, Inc., recently produced additional material to NAI. The
requested extension will allow us to provide the Court with a more detailed joint report.

        I conferred with Bactolac’s counsel on this request and he does not object to the extension.
                                                                     Application GRANTED.
        I thank the Court for its attention and consideration.

                                Respectfully submitted,              The parties' deadline to file a joint status letter
                                                                     is extended to August 31, 2020. The parties
                                /s/ Richard J. Oparil                shall otherwise continue to submit status
                                Richard J. Oparil (RO9269)           letters pursuant to the Third Amended Civil
                                Counsel for Plaintiff                Case Management Plan and Scheduling Order at
                                                                     Dkt. 97.

                                                                     Dated: August 27, 2020
                                                                            New York, New York
15429473v1



                                        Atlanta • Washington, D.C.
